 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7
     JOSHUA LEE REDDING,
 8
                                     Plaintiff,            Case No. 2:18-cv-01536-BJR
 9
             v.                                            ORDER DENYING MOTION FOR
10                                                         EXTENSION OF TIME
     SNOHOMISH COUNTY JAIL, et al.,
11
                                     Defendants.
12
             Plaintiff moves to extend all proceedings for sixty days. Dkt. 34. There is no reason to
13
     delay Defendant’s motion for summary judgment on August 21, 2019. Dkt. 19. Plaintiff has filed
14
     two responses, including a statement “under penalty of perjury,”that defendant’s version of the
15
     facts is inaccurate; defendant has filed a reply, and the Court renoted the motion to October 11,
16
     2019. Dkts. 27,29, 32. A delay is thus unnecessary simply because plaintiff claims he is
17
     transferring to a prison and cannot access legal materials. Dkt. 34. The Court ORDERS the
18
     motion to extend time, Dkt. 34, is DENIED without prejudice. The Clerk shall provide a copy
19
     of this Order to plaintiff.
20
          DATED this 19th day of September, 2019.
21

22

23                                                                A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge


     ORDER DENYING MOTION FOR EXTENSION OF TIME- 1
